Citation Nr: 1207787	
Decision Date: 03/01/12    Archive Date: 03/16/12	

DOCKET NO.  09-03 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





REMAND

The Veteran had active service from November 1992 to November 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the VARO in Huntington, West Virginia.  The Winston-Salem RO otherwise has jurisdiction of the claims folder.

The evidence includes the report of a VA examination accorded the Veteran in May 2006.  The examiner opined it was less likely as not that the Veteran's currently diagnosed fibromyalgia originated during her military service.  The examiner gave as his rationale that there was no pattern of generalized achiness seen in the service treatment records.  The examiner stated that symptoms did not appear to start until a couple of years after military service.  

Additional private and VA records were associated with the file thereafter.  

In September 2007, the Veteran submitted statements from an aunt, her brother, and her sister, all dated in August 2007, and to the combined effect that the Veteran was in excellent health before entering service, but ever since service discharge had had problems with multiple joints, sinus difficulty, headaches, and dizzy spells.

The recent evidentiary submissions suggest that the Veteran had symptoms associated with fibromyalgia that were exhibited during service and during the years thereafter.  

A review of the record reveals that at the time of the VA outpatient visit in October 2006, it was noted the Veteran had applied for Social Security disability benefits, but had been denied.  There are no records from the Social Security Administration determination in the claims file.  It is unclear whether or not the Social Security Administration records could possibly substantiate the Veteran's claim for benefits, but the undersigned believes it would be helpful to obtain any such records before proceeding with the appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Board notes the claims file contains a November 2007 statement from Jeffrey Alloway, M.D., 1850 West Arlington Boulevard, Greenville, NC  27834, stated that he saw the Veteran initially in March 2005 and again in November 2006.  When he saw the Veteran in April 2007, he stated the Veteran was there so that "I could address whether her fibromyalgia is a condition that has been present during the time of her military service."  He indicated the Veteran brought in "quite a few medical records for me to review."  The physician did not provide his own opinion as to whether or not the fibromyalgia was related to the Veteran's active service.  The only comment he made was that "according to the patient, this condition started while she was active duty military, see the above references to her active duty medical record."

The record shows that when the Veteran was accorded a general medical examination by VA in October 1998, her complaints included multiple joint swelling.  X-ray studies were unremarkable, but one of the diagnoses was "trace of swelling of the ankles."  When the Veteran was accorded a rating examination by a VA physician in April 2006, the examiner stated "the symptoms appeared to start a couple of years after her military service, according to the medical records."  Those records include a report of a VA outpatient visit in September 2000 when the Veteran stated that she had a diagnosis of fibromyalgia with a complaint of right arm swelling for one year and intermittent left arm swelling for 2 to 3 weeks.  He stated this had begun when she began working at the Post Office "a year ago."  However, as noted above, the statements from family members and the Veteran herself indicate that the symptoms started in service and have continued since service.  An examination with consideration of the entire evidence of record would be helpful.

Accordingly, the Board believes further development is in order and the case is REMANDED for the following:

1.  Contact the Social Security Administration and request a copy of all materials, to include medical records, considered in conjunction with the Veteran's claim for Social Security benefits.  Once obtained, associate these records with the claims file.  If records are not available, include a notation to that effect in the claims file.

2.  Contact the Veteran and request that she provide copies of records documenting treatment and/or evaluation by any health care providers whose records are not already in the claims file.  Based on her response, an attempt to procure copies of all records which have not previously been obtained from identified treatment sources should be made.  All attempts at securing such evidence must be documented in the claims file.  Of particular interest is any information from Jeffrey Alloway, M.D., Physicians East PA, 1850 West Arlington Boulevard, Greenville, NC  27834, who should be contacted and asked to provide an opinion as to whether it is more likely than not that the currently diagnosed fibromyalgia had its onset during the Veteran's military service.

3.  The Veteran should then be scheduled for examination by a physician knowledgeable in fibromyalgia for the purpose of ascertaining the etiology of the fibromyalgia, particularly, whether it is related to her military service.  The entire claims file must be made available to the examiner for review.  Following review of the relevant medical evidence in the file, clinical evaluation, and any testing deemed necessary, the examiner should provide an opinion, with complete rationale, as to whether it is at least as likely as not (that is, at least a 50 percent probability or more) that the currently diagnosed fibromyalgia is attributable to the Veteran's active service.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as to find against it.  If the conclusion cannot be reached without resort to speculation, the examiner should so indicate in the examination report and provide specific reasons why.

4.  After compliance with the above development, as well as with any other notice and development action required by law, VA should review the claim.  If the claim remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be given an opportunity for response, before the case is returned to the Board.

5.  By this REMAND, the Board intimates no opinion as to any final outcome warranted.  No action is required by the Veteran unless otherwise notified by VA.  However, she is placed on notice that pursuant to the provisions of 38 C.F.R. § 3.655 (2011), failure to cooperate by not providing more specific information and/or by attending a requested VA examination may result in an adverse determination.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



                     ______________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




